Citation Nr: 0027522	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic cough and 
lung disorder, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for chest pain, claimed 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 1970 
and from November 1990 to June 1991.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is competent medical evidence of a nexus between 
the veteran's asthma and his period of active duty service.

5.  There is competent medical evidence of atypical chest 
pain in service and continuing atypical chest pain after his 
discharge.


CONCLUSION OF LAW

The claims of entitlement to service connection for chronic 
cough and lung disorder and for chest pain, to include as due 
to undiagnosed illnesses are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his claimed disabilities began 
after his active duty service in the Persian Gulf War.  The 
records reveal that he served in Southwest Asia from December 
30, 1990, to May 15, 1991.  

The RO originally denied the veteran's claims for service 
connection for chest pain and chronic cough in a January 1992 
rating decision.  Although the veteran was notified of the 
decision that same month, he did not appeal the decision.  

Subsequent to the January 1992 rating decision, the 
provisions of 38 C.F.R. § 3.317 were enacted, effective 
November 2, 1994, liberalizing the requirements for service 
connection for disabilities suffered by some Persian Gulf 
veterans who served in the Southwest Asian theater.  "When a 
provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  The 
applicant's later claim, asserting rights which did not exist 
at the time of the prior claim, is necessarily a different 
claim."  Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).  
Therefore, the veteran's claims will be considered limiting 
review only to consideration of 38 C.F.R. § 3.317. 

38 U.S.C.A. § 1117 provides for compensation for Persian Gulf 
veterans suffering from a chronic disability resulting from 
an undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or became 
manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2000).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for 6 months or more 
or if the disability exhibits intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2001.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 62 Fed. Reg. 
23138, 23139 (1997) (interim rule amending 38 C.F.R. 
§ 3.317(a)(1)(i)).  

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. §  3.317(c).   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99. 

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In the present case, the records confirms that the veteran 
served in Southwest Asia during the Persian Gulf War; thus 
the first element of a well-grounded claim has been met.  
Available service medical records document that the veteran 
was the victim of smoke inhalation in February 1991, and 
developed trouble breathing and had chest pains.  Numerous VA 
treatment records dating from 1991 to 2000, link the 
veteran's history of inservice smoke inhalation to his 
current asthma/reactive airway disease.  Moreover, the 
veteran was diagnosed with atypical chest pain inservice in 
May 1991 and again in September 1991, subsequent to his 
discharge.  He continues to complain of chest pain.  
Therefore, the claims are well grounded.  However, for 
reasons set forth below, the Board finds that additional 
development is necessary to ensure proper adjudication of the 
veteran's claims.

In this case, the Board concludes that any error made in 
deciding the case on a de novo basis is harmless error as all 
of the evidence of record has been reviewed in adjudicating 
the claim.  Therefore, the veteran has not been prejudiced by 
the Board's decision.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

ORDER

The claims of entitlement to service connection for 
asthma/reactive airway disease and for chest pain, to include 
as due to undiagnosed illnesses, are well grounded.  To this 
extent only, the appeal is granted.


REMAND

As noted previously, the veteran has submitted well-grounded 
claims for service connection for chronic cough and lung 
disorder and for chest pain.  When a veteran submits a well-
grounded claim, VA has a duty to assist the veteran in 
developing facts pertinent to his claim.  38 U.S.C.A. § 
5107(a); Epps, 126 F.3d at 1469.

Initially, the Board notes that the veteran testified at his 
June 2000 Travel Board hearing before the undersigned Member 
that he had been hospitalized for chest pain in both King 
Khalid Military City and Wiesbaden, Germany, during his 
Persian Gulf service.  He also testified that he underwent 
both deployment and separation medical examinations.  These 
pertinent service medical records have not been associated 
with the veteran's claims file and the Board is of the 
opinion that further effort should be made to secure copies 
of these records.

Although several VA treatment records have linked the 
veteran's asthma and reactive airway disease to inservice 
smoke inhalation and others indicate a service onset, a June 
1993 treatment record states that his cough was probably 
allergy induced and a January 1994 treatment record diagnosed 
him with seasonal allergies.  With regard to the veteran's 
complaints of chest pain, the evidence of record indicates 
that in addition to these complaints, the veteran also has a 
history of mitral valve prolapse and was diagnosed with 
exertional angina in July 1992.  Moreover, recent studies 
show findings consistent with hypertensive heart disease.  
Finally, a June 1994 VA treatment record appears to attribute 
the veteran's chest pain to his diagnosed asthma.  Since the 
evidence is somewhat contradictory, the Board finds that it 
would be helpful to afford the veteran comprehensive 
respiratory and cardiac examinations for resolution of the 
apparently conflicting evidence.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should locate the veteran's 
complete service medical records and 
associate them with the claims folder.

2.  The RO should also contact the 
veteran and request that he identify 
specific names, addresses and approximate 
dates of treatment for all health care 
providers , private and VA who may 
possess additional records pertinent to 
his claims.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran which have not been previously 
secured.  Of particular interest would be 
treatment records for the veteran from VA 
Medical Center in Oklahoma City, 
Oklahoma, dated from May 2000 to the 
present.  Any records received should be 
associated with the claims folder.

3.  The veteran should be afforded VA 
examination for the purpose of 
determining the nature of any respiratory 
disability present and the nature of any 
chest pain present.  The examination 
should include chest X-rays and pulmonary 
function tests, with other tests and 
studies performed as deemed necessary by 
the examiner.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  Based on the 
physical examination and a review of the 
claims folder, the examiner is asked to 
offer diagnoses for any respiratory or 
cardiac disability present and if 
possible.  If there is a current 
respiratory disability, the examiner is 
asked to offer an opinion as to the 
likelihood that the disability is related 
to service, including smoke or fume 
exposure from service in the Persian 
Gulf.  Moreover, the examiner is 
requested to offer an opinion regarding 
any present chest pain, to include 
whether it is a symptom of any 
respiratory disability or cardiac in 
nature.  The examiner is further 
requested to offer an opinion as to the 
likelihood that the disability is related 
to service.  If the examiner is unable to 
provide the requested opinions, the 
report should so state.  Any opinion 
provided should be supported by a 
complete rationale.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4.  Thereafter, the RO should undertake 
any other development deemed necessary, 
and readjudicate the veteran's claims of 
entitlement to service connection for 
chronic cough and lung disorder and for 
chest pain, pursuant to 38 C.F.R. 
§ 3.317.  See Schroeder v. West, 212 F. 
3d 1265 (2000).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


 



